Ostrander, J.
(after stating the facts). We have no doubt that the ordinance in referring to a conviction of a license holder under the State law was intended to *636mean, and means, the law or laws governing the business of selling liquors. Any other meaning would make the provisions of the ordinance insensible. The ordinance does not say “a State law.” The words employed in various places in the ordinance are “the State law,” and in one portion of the ordinance which has been set out, and in the same connection, express reference is made to the liquor law. It follows that a single conviction for violating the ordinance and a single conviction within the same year for violating some State law, other than the law governing the sales of liquors, would not, under the terms of the ordinance, make a case for revoking the license. It also follows that, whatever the effect of the agreement of the applicant may be otherwise found to be, it is in terms an agreement no broader than the ordinance. We have not before us the particular reasons given by the court in the certiorari proceedings referred to for holding that the common council had the right to revoke the license for other reasons than those expressed in the ordinance. It is urged in the brief for the respondent that, so far as the license now applied for is concerned, the common council had the right, in view of its knowledge of the violations of law admitted by the petition, to decline to recommend the fitness of the applicant to conduct the business and the right to refuse a license. We think the respondent may not urge here in support of the action taken by it a reason based upon the asserted premises, although the reason asserted may be one affecting the discretion of the court in granting or refusing a peremptory writ of mandamus. It has not refused a license and has not refused to approve the bond for any reasons other than that petitioner’s license of 1907 was revoked, and that he agreed that, if it was revoked, he should be debarred from conducting a saloon. The common council found that his license had been revoked, and that for that reason he was not entitled to a license. As has been shown, the ground upon which the common council revoked the license was that the respondent had been, within the terms of the ordinance, convicted of two violations *637of the law. That is the ground of the ordinance. We reach the conclusion that two violations of law within the meaning of the ordinance were not shown, and, unless petitioner is concluded upon the subject, no valid reasons were assigned by the common council for refusing the present application for a license and the approval of petitioner’s bond. If petitioner is concluded, it is because he is bound by the finding and determination of the court in the certiorari proceeding which he instituted for the purpose of vacating the determination and order of the common council. Clearly he is not concluded. The former' action of the common council was predicated upon the terms of the ordinance and upon certain declared facts. It was an attempted revocation of a license in enforcement of the ordinance. The case made did not meet the requirement of the ordinance. The count did not determine that it did. The action of the common council which is now complained of is based upon its former action and upon the Bryer’s ordinance.
We are not, however, required to grant a peremptory writ of mandamus. Petitioner has tendered his application for a license, in conformity with the ordinance, and has. tendered his bond, in conformity with the statute. He is entitled to have them considered by the common council at an early date, and approved or disapproved. If disapproved, reasons should be given. The previous action, declaring the former license to be revoked, is not of itself ground for refusing approval. If a license is refused, we may assume that it will be because of facts to be found and not now appearing. We think the court should not anticipate the action which will be taken. It is not likely that the mandate of this court will be required to secure the performance of the duty pointed out.
Petitioner will be given the writ in case of delay. No costs are awarded.
Hookek, Moore, Carpenter, and McAlvay, JJ., concurred.